Citation Nr: 0809012	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in February 2008.  The veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his bilateral hearing 
loss disability is worse, and that this decline warrants a 
higher disability evaluation.  The veteran was originally 
granted service connection for hearing loss in a rating 
decision dated July 1999.  The RO evaluated the veteran's 
bilateral hearing loss as a non-compensable disability, 
effective October 19, 1995.  A subsequent rating decision 
dated April 2001 increased the veteran's disability 
evaluation for bilateral hearing loss to 30 percent, 
effective July 20, 2000.  Rating decisions issued in 
September 2004 and March 2005 continued the veteran's 30 
percent evaluation.

The veteran testified before the undersigned VLJ in 
connection with this claim in February 2008.  The veteran 
testified that he used three sets of hearing aids since July 
2000, each set was "stronger and bigger where I can get the 
volume up where I can hear."  The veteran indicated that 
approximately three to four months before the video-
conference hearing, he had an ear infection which caused his 
head to swell and made wearing his hearing aids difficult or 
impossible.  The veteran further stated that he had seen 
numerous specialists at regular intervals who encouraged him 
to continue to change his hearing aids.  The most recent 
appointment, according to the veteran, occurred on July 17, 
2007.  An ear, nose, and throat (ENT) specialist at Flowers 
Hospital in Dothan, Alabama purportedly tested the veteran's 
hearing three times and indicated to the veteran that his 
hearing loss was not due to advanced age.  Other specialists 
indicated that nothing further could be done about his 
hearing loss disability.  The veteran indicated that these 
records should be part of his VA medical records.  

The veteran stated that he also had problems with his balance 
and that he experienced dizziness, particularly in the 
morning, but that he took medication to help control these 
conditions.  The veteran testified that his hearing loss 
disability prompted personal safety concerns (i.e., an 
inability to hear sirens or horns while driving), and that 
his hearing loss and use of hearing aids was noted on his 
driver's license.  
      
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the veteran has not been given 
an examination since December 2004, and testimony elicited 
during the veteran's video-conference hearing indicates that 
the veteran's hearing loss may have worsened in severity.  
Thus, the RO should schedule the veteran for a new VA 
audiological examination.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from December 21, 2004, to the present.
    
The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
January 30, 2008), the veteran was not provided with a duty-
to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the 
veteran with complete VCAA notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  To substantiate 
an increased rating claim, the veteran 
must be informed of the following:  (a) 
that the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (b) 
if the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran; 
(c) the veteran must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide a range in severity of 
the particular disability from a non-
compensable rating (0%) to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (d) 
the notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation (e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
related to the disability).

2.  The RO should attempt to obtain VA 
medical treatment records that are dated 
from December 21, 2004, to the present.  

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an audiological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.
The examiner is asked to assess the nature 
and severity of the veteran's bilateral 
hearing loss disability.  The examiner is 
also asked to include a discussion of the 
functional affects of the veteran's 
hearing loss disability on his daily life.  
The examiner must provide a complete 
rationale for any stated opinion. 

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



